FS Investment Corporation 8-K Exhibit 99.1 FOR IMMEDIATE RELEASE FS INVESTMENT CORPORATION ANNOUNCES MONTHLY DISTRIBUTION INCREASE Distribution Rate Rises from 7.50% to 7.75% PHILADELPHIA – June 27, 2013 – FS Investment Corporation (“FSIC”), an alternative investment fund sponsored by Franklin Square Capital Partners, is pleased to announce an increase to its regular monthly distribution. The new annualized distribution rate increases to 7.75% from 7.50%, based on the last offered price of $10.80 per share. “The portfolio continues to perform well as we focus on our core strategy of investing in senior secured floating rate loans,” said Michael C. Forman, Chairman and Chief Executive Officer of FSIC.“We are pleased with the maturation of the portfolio and continue to prepare FSIC for a potential listing.” FSIC’s regular monthly distribution increases to $0.06975 from $0.0675 per share. FSIC has paid 40 consecutive distributions, increased its distribution amount five times, and has never decreased distributions or paid distributions from offering proceeds or borrowings. FSIC intends to seek a liquidity event for stockholders by the end of the first quarter of 2014, subject to market conditions and other factors. About FS Investment Corporation FSIC, an investment fund sponsored by Franklin Square Capital Partners (“Franklin Square”), is a publicly registered, non-traded business development company (“BDC”). A BDC such as FSIC is a type of investment fund that enables investors, including non-accredited investors (subject to certain state-specific suitability standards), to access the private debt asset class. FSIC focuses primarily on investing in the debt securities of private companies throughout the United States, with the investment objectives of generating current income and, to a lesser extent, long-term capital appreciation for its investors. FSIC is managed by FB Income Advisor, LLC and is sub-advised by GSO / Blackstone Debt Funds Management LLC, an affiliate of GSO Capital Partners LP (“GSO”). GSO, with approximately $58.1 billion in assets under management as of March 31, 2013, is the credit platform of The Blackstone Group L.P. For more information, please visit www.fsinvestmentcorp.com. About Franklin Square Capital Partners Franklin Square is a leading manager of alternative investment funds designed to enhance investors’ portfolios by providing access to asset classes, strategies and asset managers that typically have been available to only the largest institutional investors. The firm’s funds offer “endowment-style” investment strategies that help construct diversified portfolios and manage risk. Franklin Square strives not only to maximize investment returns but also to set the industry standard for best practices by focusing on transparency, investor protection and education for investment professionals and their clients. Founded in Philadelphia in 2007, Franklin Square quickly established itself as a leader in the world of alternative investments by introducing innovative credit-based income funds, including the industry’s first non-traded business development company. The firm currently manages three funds with over $6.9 billion* in assets. Each fund is sub-advised by GSO Capital Partners LP, a world-leading private debt asset manager and the credit platform of The Blackstone Group L.P. Forbes Magazine ranked Franklin Square 13th on its 2013 list of America’s Most Promising Companies. Franklin Square distributes its funds through its affiliated broker-dealer, FS2 Capital Partners, LLC. For more information, please visit www.franklinsquare.com. * Assets under management as of March 31, 2013. Certain Information about Distributions The determination of the tax attributes of FSIC’s distributions is made annually as of the end of its fiscal year based upon its taxable income and distributions paid, in each case, for the full year. Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year. FSIC intends to update stockholders quarterly with an estimated percentage of its distributions that resulted from taxable ordinary income. The actual tax characteristics of distributions to stockholders will be reported to stockholders annually on Form 1099-DIV. The payment of future distributions on FSIC’s shares of common stock is subject to the discretion of its board of directors and applicable legal restrictions, and therefore, there can be no assurance as to the amount or timing of any such future distributions. FSIC may fund its cash distributions to stockholders from any sources of funds available to it, including expense reimbursements from Franklin Square, as well as borrowings, net investment income from operations, capital gains proceeds from the sale of assets, non-capital gains proceeds from the sale of assets and dividends or other distributions paid to it on account of preferred and common equity investments in portfolio companies. FSIC has not established limits on the amount of funds it may use from available sources to make distributions. There can be no assurance that FSIC will be able to pay distributions at a specific rate or at all. Forward-Looking Statements This announcement may contain certain forward-looking statements, including statements with regard to the future performance of FSIC.Words such as “believes,” “expects,” “projects,” and “future” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions.Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and some of these factors are enumerated in the filings FSIC makes with the Securities and Exchange Commission.FSIC undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ### CONTACT: Jami Schlicher Jennifer Connelly Public Relations 973-850-7309 jschlicher@jcprinc.com
